DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Specification
The abstract of the disclosure is objected to because it contains more than 150 words.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 27 is objected to because of the following informalities: “each electrode configured” (lines 4-5) appears that it should be “each electrode is configured.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-19 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
For claim 1, the claim language “analyzing the first signals” does not appear to be described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  A claim may lack written description when the specification does not disclose the computer and the algorithm (i.e., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.  See MPEP 2161.01(I).  Here, the claim recites the function of analyzing the signals, but the specification never discloses the necessary steps and/or flowcharts of how this occurs.  It is not enough that a skilled artisan could devise a way to accomplish the function because this is not relevant to the issue of whether the inventor has shown possession of the claimed invention.  See MPEP 2161.01(I).  Therefore, adequate disclosure is needed.
For claim 13, the claim language “determining whether the first signals comprise at least one of fibrillation potentials, positive sharp waves, complex repetitive discharges, fasciculation potentials, and myokymic discharges” does not appear to be described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  A claim may lack written description when the specification does not disclose the computer and the algorithm (i.e., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.  See MPEP 2161.01(I).  Here, the claim recites the function of determining whether the first signals comprise at least one of fibrillation potentials, positive sharp waves, complex repetitive discharges, fasciculation potentials, and myokymic discharges, but the specification never discloses the necessary steps and/or flowcharts of how this occurs.  It is not enough that a skilled artisan could devise a way to accomplish the function because this is not relevant to the issue of whether the inventor has shown possession of the claimed invention.  See MPEP 2161.01(I).  Therefore, adequate disclosure is needed.
For claim 16, the claim language “wherein the method further differentiates EMG activity from EMG artifacts” does not appear to be described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  A claim may lack written description when the specification does not disclose the computer and the algorithm (i.e., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.  See MPEP 2161.01(I).  Here, the claim recites the function of differentiating EMG activity from EMG artifacts, but the specification never discloses the necessary steps and/or flowcharts of how this occurs.  It is not enough that a skilled artisan could devise a way to accomplish the function because this is not relevant to the issue of whether the inventor has shown possession of the claimed invention.  See MPEP 2161.01(I).  Therefore, adequate disclosure is needed.
For claim 25, the claim language “wherein the method further comprises determining at least one of the quality and condition of at least one of the muscle, nerve and tissue dynamics of the soft palate, pharyngeal wall, and tongue” does not appear to be described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  A claim may lack written description when the specification does not disclose the computer and the algorithm (i.e., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.  See MPEP 2161.01(I).  Here, the claim recites the function of determining at least one of the quality and condition of at least one of the muscle, nerve and tissue dynamics of the soft palate, pharyngeal wall, and tongue, but the specification never discloses the necessary steps and/or flowcharts of how this occurs.  It is not enough that a skilled artisan could devise a way to accomplish the function because this is not relevant to the issue of whether the inventor has shown possession of the claimed invention.  See MPEP 2161.01(I).  Therefore, adequate disclosure is needed.
For claim 26, the claim language “determine whether the determined EMG activity comprises opposite side synchronization and symmetry of the EMG activity of at least the palate” does not appear to be described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  A claim may lack written description when the specification does not disclose the computer and the algorithm (i.e., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.  See MPEP 2161.01(I).  Here, the claim recites the function of determining EMG activity comprises opposite side synchronization and symmetry of the EMG activity of at least the palate, but the specification never discloses the necessary steps and/or flowcharts of how this occurs.  It is not enough that a skilled artisan could devise a way to accomplish the function because this is not relevant to the issue of whether the inventor has shown possession of the claimed invention.  See MPEP 2161.01(I).  Therefore, adequate disclosure is needed.
For claim 27, the claim language “determining whether the spontaneous EMG activity and/or abnormal MUP’s of one or more muscles/layers are indicative of obstructive sleep apnea” does not appear to be described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  A claim may lack written description when the specification does not disclose the computer and the algorithm (i.e., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.  See MPEP 2161.01(I).  Here, the claim recites the function of determining whether the spontaneous EMG activity and/or abnormal MUP’s of one or more muscles/layers are indicative of obstructive sleep apnea, but the specification never discloses the necessary steps and/or flowcharts of how this occurs.  It is not enough that a skilled artisan could devise a way to accomplish the function because this is not relevant to the issue of whether the inventor has shown possession of the claimed invention.  See MPEP 2161.01(I).  Therefore, adequate disclosure is needed.
Dependent claim(s) 2-19 fail to cure the deficiencies of independent claim 1, thus claim(s) 1-19 is/are rejected under 35 U.S.C. 112(a).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 1, the claim term “the diagnosis” (line 1) lacks antecedent basis.  This claim is examined as this being a newly introduced claim term.
For claim 1, the claim term “thereon” lacks antecedent basis and/or is ambiguous.  It is unclear what thereon is referring to.  The claim is examined as meaning the biopolar surface electrodes.
For claim 1, the claim term “the surface of tissue” (lines 4-5) lacks antecedent basis.  The claim is examined as this being a newly introduced claim term.
For claim 1, the claim term “the at least one sensor” (lines 7-8) lacks antecedent basis.  The claim is examined as this referring to one of the “plurality of bipolar surface electrodes.”
For claim 11, the claim term “MUP’s” (line 2) is ambiguous.  This acronym is not defined in the specification and it is unclear what is being referred to.  The claim is examined as this meaning as motor unit potential.
For claim 13, the claim language “wherein determining spontaneous activity comprises…” lacks antecedent basis.  The claim is examined as meaning a further limitation of how the determination in claim 11 arrives at spontaneous activity.
For claim 14, the claim language “wherein determining abnormal MUP’s comprises…” lacks antecedent basis.  The claim is examined as meaning a further limitation of how the determination in claim 11 arrives at spontaneous activity.
For claim 18, the claim language “wherein grading comprises…” lacks antecedent basis.  The claim is examined as depending from claim 17.
For claim 19, the claim term “the periods” (line 1) lacks antecedent basis.  The claim is examined as meaning “the one or more periods.”
For claim 22, the claim language “about 5 mm” (lines 2) is ambiguous.  How much is “about” 5mm?  Does this include 5.1 mm?  Does it include 5.5 mm?  Does it include 6 mm?  10 mm?  The claim is examined as meaning “5 mm.”
For claim 23, the claim language “wherein the size and shape of the probe is configured for placement of at least one electrode of the plurality of bipolar surface electrodes is adjacent…” is ambiguous.  The claim appears to be grammatically inconsistent.
For claim 23, the claim term “the thermal sensor” (lines 3-4) lacks antecedent basis.  The claim is examined as this being a newly introduced claim term.
For claim 24, the claim term “the at least one sensor” (lines 2) lacks antecedent basis.  The claim is examined as this referring to one of the “plurality of bipolar surface electrodes.”
For claim 26, the claim term “the at least one sensor” (lines 2) lacks antecedent basis.  The claim is examined as this referring to one of the “plurality of bipolar surface electrodes.”
For claim 26, the claim language “opposite side synchronization and symmetry of the EMG activity” is ambiguous.  The specification does not define this term and there is no evidence of record of what the plain and ordinary meaning that this term would have to a skilled artisan.  As a result, the metes and bounds of the claim language cannot be ascertained.  The claim is examined as meaning that there is a determination that the EMG activity of the normal patient is synchronized and symmetrical to the EMG activity of the apnea patient.
For claim 27, the claim language “each predetermined location plurality of locations” is ambiguous.  This looks to be a typo or extraneous language in the claim.  The claim is examined as meaning “arranging the plurality of bipolar surface electrodes on the surface of mucosal tissue of a patient each at a predetermined location on tissue, each predetermined location corresponds to a specific muscle and/or muscle layer….”
Dependent claim(s) 2-19 fail to cure the ambiguity of independent claim 1, thus claim(s) 1-19 is/are rejected under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 9-12, 16, 21-22, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0150749 to McLean et al. (hereinafter “McLean”) in view of U.S. Patent No. 5,449,381 to Imran and U.S. Patent Application Publication No. 2010/0137736 to Addington et al. (hereinafter “Addington”).
For claim 9, McLean discloses a method for aiding in the diagnosis of a condition of a patient (Abstract) comprising:
providing a probe (“probe,” para [0018] and [0025]) comprising a plurality of bipolar surface electrodes (electrodes,” para [0018], [0025], and [0028]) (see Fig. 6) for placement on the surface of tissue of a patient at a first location (para [0018] and [0027]) and configured to produce first signals responsive to at least EMG activity of at least one muscle and/or muscle layer proximate the first location (para [0018] and [0027]), wherein the probe is configured with a size and shape to effect placement of the at least one sensor at the first location such that the sensor can detect EMG activity of the at least one muscle (para [0018] and [0027]).
McLean does not expressly disclose that the electrodes are arranged in an array on a flexible printed circuit board (FPCB) and configured thereon.
However, Imran teaches a probe (as can be seen in Figs. 1 and 5) comprising a flexible printed circuit board (“printed circuit leads,” col. 4, lines 19-26) having positioned thereon a plurality of bipolar electrodes in an array (66, 67) (col. 4, lines 15-26).
It would have been obvious to a skilled artisan to modify McLean such that the electrodes are arranged in an array on a flexible printed circuit board (FPCB) and configured thereon, in view of the teachings of Imran, because a flexible printed circuit board is a suitable means for conducting the signals of the electrodes that may be simply substituted for the electrode leads of McLean that would lead to the predictable result of conducting the signals from the electrodes.  See MPEP § 2143(I)(B).
McLean does not expressly disclose analyzing the first signals, and determining whether the first signals correspond to EMG activity of the at least one muscle and/or muscle layer.
However, Addington teaches analyzing first signals (para [0017]), and determining whether the first signals correspond to EMG activity of the at least one muscle and/or muscle layer (para [0017]).
It would have been obvious to a skilled artisan to modify McLean to include analyzing the first signals, and determining whether the first signals correspond to EMG activity of the at least one muscle and/or muscle layer, in view of the teachings of Addington, for the obvious advantage of providing an automated system to diagnose a patient and reduce the error in the diagnosis by accurately identifying and comparing the different data sets to arrive at the diagnosis (see para [0017] of Addington).
For claim 10, McLean, as modified, further discloses diagnosing a condition of the patient based upon the determined EMG activity (see para [0017] of Addington).
For claim 11, McLean, as modified, further discloses wherein the determined EMG activity corresponds to spontaneous EMG activity and/or abnormal MUP’s of the at least one muscle (see para [0017] of Addington).
For claim 12, McLean further discloses wherein the surface of the tissue comprises mucosal tissue (para [0027]).
For claim 16, McLean further discloses wherein the size and shape of the probe are configured to position the plurality of bipolar surface electrodes proximate the muscle layers of at least one of the soft palate, pharyngeal wall, and tongue (para [0018] and [0027]).
McLean does not expressly disclose and wherein the method further differentiates EMG activity from EMG artifacts.
However, Addington teaches wherein the method further differentiates EMG activity from EMG artifacts (i.e., by comparison to IAP, para [0017]).
It would have been obvious to a skilled artisan to modify McLean wherein the method further differentiates EMG activity from EMG artifacts, in view of the teachings of Addington, for the obvious advantage of being able to remove artifacts from the data so that the data is not skewed.
For claim 21, McLean, Imran, and Addington do not expressly disclose wherein at least one electrode of the plurality of bipolar surface electrodes is spherical.
However, it would have been obvious to a skilled artisan to modify McLean wherein at least one electrode of the plurality of bipolar surface electrodes is spherical because the configuration of the shape of the electrode is a matter of choice, which a skilled artisan would have found obvious absent persuasive evidence that the particular configuration of the electrode is significant.  See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  A skilled artisan would have been motivated to make such a modification for the obvious advantage of engaging more surface area of the target tissue during the treatment.
For claim 22, McLean further discloses wherein each electrode of the plurality of bipolar surface electrodes is spaced apart from an adjacent bipolar surface electrode by about 5 mm (para [0026]), or the spacing is configured to correspond to the muscle arrangement of the back of the mouth/pharynx area such that at least one electrode is positioned proximate a specific muscle or muscle layer.
For claim 24, McLean further discloses wherein the size and shape of the probe is configured such that the at least one sensor contacts at least one of the Levator Palatini, Tensor Palatine, Palatopharyngeus, Palatoglossus, Muscularis Mucosae and Musculus Uvulae (para [0027]).
Claim(s) 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over McLean in view of Imran and Addington, and further in view of U.S. Patent No. 4,807,643 to Rosier.
For claim 13, McLean, Imran, and Addington do not expressly disclose wherein determining spontaneous activity comprises determining whether the first signals comprise at least one fibrillation potentials, positive sharp waves, complex repetitive dischargers, fasciculation potentials, and myokymic dischargers.
However, Rosier teaches wherein determining spontaneous activity comprises determining whether the first signals comprise at least one fibrillation potentials, positive sharp waves, complex repetitive dischargers, fasciculation potentials, and myokymic dischargers (col. 4, line 49 – col. 5, line 12).
It would have been obvious to a skilled artisan to modify McLean wherein determining spontaneous activity comprises determining whether the first signals comprise at least one fibrillation potentials, positive sharp waves, complex repetitive dischargers, fasciculation potentials, and myokymic dischargers, in view of the teachings of Rosier, for the obvious advantage of “giving a quantitative assessment of nerve injury and repair” (see col. 2, lines 17-22 of Rosier).
For claims 14 and 15, McLean, Imran, and Addington do not expressly disclose wherein determining abnormal MUP’s comprises evaluating one or more parameters of MUPs of the determined EMG activity for deviations from MUP benchmarks that indicate normal MUP’s, wherein the one or more parameters are selected from the group consisting of: area, size, shape, complexity, amplitude, duration, and phases of MUPs of the determined EMG activity.
However, Rosier teaches wherein determining abnormal MUP’s comprises evaluating one or more parameters of MUPs of the determined EMG activity for deviations from MUP benchmarks that indicate normal MUP’s, wherein the one or more parameters are selected from the group consisting of: area, size, shape, complexity, amplitude, duration, and phases of MUPs of the determined EMG activity (col. 4, line 49 – col. 5, line 12).
It would have been obvious to a skilled artisan to modify McLean wherein determining abnormal MUP’s comprises evaluating one or more parameters of MUPs of the determined EMG activity for deviations from MUP benchmarks that indicate normal MUP’s, wherein the one or more parameters are selected from the group consisting of: area, size, shape, complexity, amplitude, duration, and phases of MUPs of the determined EMG activity, in view of the teachings of Rosier, for the obvious advantage of “giving a quantitative assessment of nerve injury and repair” (see col. 2, lines 17-22 of Rosier).
Claim(s) 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over McLean in view of Imran and Addington, and further in view of U.S. Patent Application Publication No. 2011/0239312 to Hornstein et al. (hereinafter “Hornstein”).
For claims 17-19, McLean, Imran, and Addington do not expressly disclose wherein upon a determination of EMG activity, the method further comprises grading the determined EMG activity, wherein grading comprises determining one or more periods of occurrence of the determined EMG activity, wherein the periods comprise at least one of rare, occasional, frequent and abundant.
However, Hornstein teaches wherein upon a determination of EMG activity, the method further comprises grading the determined EMG activity, wherein grading comprises determining one or more periods of occurrence of the determined EMG activity, wherein the periods comprise at least one of rare, occasional, frequent and abundant (para [0040]).
It would have been obvious to a skilled artisan to modify McLean wherein upon a determination of EMG activity, the method further comprises grading the determined EMG activity, wherein grading comprises determining one or more periods of occurrence of the determined EMG activity, wherein the periods comprise at least one of rare, occasional, frequent and abundant, in view of the teachings of Hornstein, for the obvious advantage of creating an index by which to grade the EMG activity so that the data can be interpreted in an objective manner.
Claim(s) 20 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over McLean in view of Imran and Addington, and further in view of U.S. Patent No. 7,942,824 to Kayyali et al. (hereinafter “Kayyali”).
For claim 20, McLean, Imran, and Addington do not expressly disclose wherein the probe further comprises a thermal sensor.
However, Kayyali teaches wherein the probe further comprises a thermal sensor (col. 14, lines 23-31).
It would have been obvious to a skilled artisan to modify McLean wherein the probe further comprises a thermal sensor, in view of the teachings of Kayyali, for the obvious advantage of measuring “various parameters of a subject’s physiological, kinetic, or environmental conditions” (see col. 14, lines 21-23 of Kayyali).
For claim 23, McLean further discloses wherein the size and shape of the probe is configured for placement of at least one electrode of the plurality of bipolar surface electrodes is adjacent at least one of the soft palate, pharyngeal wall and tongue (para [0018] and [0027]).
McLean, Imran, and Addington do not expressly disclose wherein the thermal sensor is configured to output temperature signals corresponding to the temperature of at least one of the soft palate, pharyngeal wall and tongue.
However, Kayyali teaches wherein a thermal sensor is configured to (Examiner’s Note: functional language, i.e., capable of) output temperature signals corresponding to the temperature of at least one of the soft palate, pharyngeal wall and tongue (col. 14, lines 23-31).
It would have been obvious to a skilled artisan to modify McLean wherein the thermal sensor is configured to output temperature signals corresponding to the temperature of at least one of the soft palate, pharyngeal wall and tongue, in view of the teachings of Kayyali, for the obvious advantage of measuring “various parameters of a subject’s physiological, kinetic, or environmental conditions” (see col. 14, lines 21-23 of Kayyali).
Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over McLean in view of Imran and Addington, and further in view of U.S. Patent Application Publication No. 2014/0172041 to Draghici et al. (hereinafter “Draghici”).
For claim 25, McLean further discloses wherein the size and shape of the probe are configured to effect placement of the at least one sensor proximate at least one of the soft palate, pharyngeal wall, and tongue (para [0018] and [0027]).
McLean, Imran, and Addington do not expressly disclose wherein the method further comprises determining at least one of the quality and condition of at least one of the muscle, nerve and tissue dynamics of the soft palate, pharyngeal wall, and tongue.
However, Draghici teaches determining at least one of the quality and condition of at least one of the muscle, nerve and tissue dynamics of the soft palate, pharyngeal wall, and tongue (para [0036] and/or [0042]).
It would have been obvious to a skilled artisan to modify McLean wherein the method further comprises determining at least one of the quality and condition of at least one of the muscle, nerve and tissue dynamics of the soft palate, pharyngeal wall, and tongue, in view of the teachings of Draghici, for the obvious advantage of diagnosing the patient so that an appropriate treatment can be identified.
Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over McLean in view of Imran and Addington, and further in view of U.S. Patent Application Publication No. 2005/0085866 to U.S. Patent Application Publication No. 2005/0085866 to Tehrani.
For claim 27, McLean, as modified further further discloses arranging the plurality of bipolar surface electrodes on the surface of mucosal tissue of a patient each at a predetermined location on tissue (para [0027] of McLean), each predetermined location plurality of locations (para [0027] of McLean), each location corresponding to a specific muscle and/or muscle layer (para [0027] of McLean), wherein each electrode configured to produce first signals responsive to spontaneous EMG activity and/or abnormal MUP’s of the specific muscle/layer (see para [0017] of Addington); determining whether the first signals of any of the electrodes correspond to spontaneous EMG activity and/or abnormal MUP’s of respective muscles/layers (see para [0017] of Addington).
McLean, Imran, and Addington do not expressly disclose determining whether the spontaneous EMG activity and/or abnormal MUP’s of one or more muscles/layers are indicative of obstructive sleep apnea.
However, Tehrani teaches determining whether the spontaneous EMG activity and/or abnormal MUP’s of one or more muscles/layers are indicative of obstructive sleep apnea (para [0018] and/or [0035]).
It would have been obvious to a skilled artisan to modify McLean to include determining whether the spontaneous EMG activity and/or abnormal MUP’s of one or more muscles/layers are indicative of obstructive sleep apnea, in view of the teachings of Tehrani, for the obvious advantage of diagnosing if the patient has sleep apnea so that an appropriate treatment may be applied.
Allowable Subject Matter
Claim 26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) and 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818. The examiner can normally be reached M - F 8:00 AM - 5:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L CERIONI/Primary Examiner, Art Unit 3791